Spain, J. (dissenting).
Because we believe Family Court abused its discretion in failing to appoint a law guardian to represent the child, we respectfully dissent. Petitioner’s petition contains a litany of specific factual allegations which raise serious concerns about the safety and well-being of the child. In addition to the allegations of inadequate supervision and unsanitary living conditions pointed out by the majority, petitioner alleged that one of the teenagers living part time with respondent had threatened to kill an administrator from the Board of Cooperative Educational Services, that the child—on medication for breathing problems—always smelled of cigarette smoke on her return to petitioner, that, on one occasion, the child was returned with a cigarette burn on her stomach, that another teenager living part time with respondent was observed by a school nurse masturbating in the school parking lot, that while the child was bathing unattended at respondent’s home one of the residents, a male adult, entered the bathroom and urinated in front of the child, that the child’s bed clothes were observed to be filthy and that the child’s half brother, who was frequently absent and tardy from school, had been reporting to school in dirty clothes and smelling of urine. At the two-day hearing, the parents called a total of 15 witnesses who portrayed two very different assessments of respondent’s lifestyle, home environment and parenting skills, creating issues of credibility which the court resolved in favor of petitioner.
Although this is not a neglect proceeding, petitioner’s allega*706tions clearly rise to the level of neglect. Family Court certainly recognized the seriousness of these allegations when it permitted witnesses at the hearing to testify to the child’s out of court statements by invoking the hearsay exception contained in Family Ct Act § 1046 (a) (iv), which renders admissible statements by the child relating to acts of abuse or neglect. Respondent’s failure to make a request for a law guardian to represent the child is immaterial. Indeed, the participation of a law guardian is essential to the best interests of an allegedly abused or neglected child (see Family Ct Act § 249 [a]; Matter of Audrey PP., 144 AD2d 723, 724 [1988]). In our view, the court should have appointed a law guardian at the very beginning of this proceeding, sua sponte, without prompting from either parent and its failure to do so has deprived this child of the opportunity to have her own advocate to conduct an investigation, examine the witnesses produced by the parents and, if necessary, present additional witnesses and other evidence to assure that all issues related to her best interests were presented to the court for its consideration (see Family Ct Act § 241; Matter of Michael JJ., 200 AD2d 80, 83 [1994] [Cardona, P.J., concurring in part and dissenting in part]).* Thus, although we agree that the record provides adequate support for Family Court’s final determination, we would reverse solely on the basis that no law guardian was appointed to represent the child (see Matter of Audrey PP., supra at 724).
Peters, J., concurs. Ordered that the order is affirmed, without costs.

 We are further troubled that Family Court encouraged the parents and their attorneys—before the commencement of the trial and despite the seriousness of the allegations—to settle the custody issue between themselves without providing an advocate for the child to participate in settlement discussions.